




    


REPLACEMENT AND INCREMENTAL FACILITY AMENDMENT


REPLACEMENT AND INCREMENTAL FACILITY AMENDMENT, dated as of March 4, 2016 (this
“Amendment”), to the Credit Agreement (as defined below), among GNC CORPORATION,
a Delaware corporation (“Parent”), GENERAL NUTRITION CENTERS, INC., a Delaware
corporation (the “Borrower”), the lenders parties hereto and JPMORGAN CHASE
BANK, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).


W I T N E S S E T H:


WHEREAS, pursuant to the Credit Agreement, dated as of November 26, 2013
(amending and restating the Credit Agreement, dated as of March 4, 2011, as
amended), among the Parent, the Borrower, the several banks and other financial
institutions or entities from time to time parties thereto (the “Lenders”),
JPMorgan Chase Bank, N.A., as administrative agent, and the other parties party
thereto (as amended, restated or otherwise modified prior to the date hereof,
the “Credit Agreement”), the Lenders have agreed to make, and have made, certain
loans and other extensions of credit to the Borrower;


WHEREAS, the Borrower has requested that (i) in accordance with Section 2.25 of
the Credit Agreement, all of the outstanding Revolving Credit Commitments (the
“Existing Revolving Commitments”, and the loans outstanding thereunder
immediately prior to the Restatement Date (as defined below), the “Existing
Revolving Loans”, and the Lenders of such Existing Revolving Loans, the
“Existing Revolving Lenders”) be replaced with new revolving commitments (the
“Replacement Revolving Commitments”; and the loans thereunder, the “Replacement
Revolving Loans”) and the Existing Revolving Loans be refinanced with
Replacement Revolving Loans, (ii) in accordance with Section 2.24 of the Credit
Agreement, the Replacement Revolving Commitments be increased by
$170,000,000 of incremental revolving commitments (the “Incremental
Commitments”, and together with Replacement Revolving Commitments, the “New
Revolving Commitments”; and the loans thereunder the “New Revolving Loans”) and
(iii) the Credit Agreement be amended as indicated in Exhibit A (the Credit
Agreement as so amended, the “Amended Credit Agreement”);


WHEREAS, Section 2.25 of the Credit Agreement permits the Borrower to amend the
Credit Agreement, with the written consent of the Administrative Agent, the
Borrower and the Lenders providing Replacement Revolving Commitments, to replace
the Existing Revolving Commitments and refinance the Existing Revolving Loans
with Replacement Revolving Commitments and Replacement Revolving Loans;


WHEREAS, Section 2.24 of the Credit Agreement permits the Borrower to amend the
Credit Agreement, with the written consent of the Administrative Agent, the
Borrower and the Lenders providing Incremental Revolving Commitments, to
increase the aggregate amount of revolving credit commitments outstanding under
the Credit Agreement with Incremental Revolving Commitments;


WHEREAS, upon the occurrence of the Restatement Date, the Replacement Revolving
Commitments and the Replacement Revolving Loans will replace and refinance the
Existing Revolving Commitments and the Existing Revolving Loans;


WHEREAS, upon the occurrence of the Restatement Date, the aggregate amount of
the Replacement Revolving Commitments will be increased by the Incremental
Commitments;


WHEREAS, after giving effect to the incurrence of the Incremental Commitments,
the Non-Ratio-Based Incremental Facility Cap under the Amended Credit Agreement
will be $175,000,000;






--------------------------------------------------------------------------------




WHEREAS, upon the occurrence of the Restatement Date, the Credit Agreement will
be deemed amended in the form of the Amended Credit Agreement;


WHEREAS, JPMorgan Chase Bank, N.A., is acting as sole lead arranger and sole
bookrunner in respect of the New Revolving Commitments (in such capacity, the
“Lead Arranger”);


WHEREAS, (i) Capital One, National Association, SunTrust Bank and Citizens Bank
of Pennsylvania are each acting as syndication agents in respect of the New
Revolving Commitments and
(i)Bank of America, N.A., Bank of the West, Barclays Bank PLC, Deutsche Bank AG
New York Branch, Fifth Third Bank and TD Bank, N.A. are each acting as senior
managing agents in respect of the New Revolving Commitments;


WHEREAS, each Existing Revolving Lender that executes and delivers a signature
page to this Amendment substantially in the form of Exhibit B-1 (a “Continuing
Revolving Lender Addendum”) and in connection therewith agrees to continue all
of its Existing Revolving Commitments as Replacement Revolving Commitments (such
continued commitments, the “Continued Revolving Commitments”; and such Lenders,
the “Continuing Revolving Lenders”) will thereby (i) agree to the terms of this
Amendment and the Amended Credit Agreement, (ii) agree to continue all of its
Existing Revolving Commitments in a principal amount equal to the aggregate
amount of such Existing Revolving Commitments (or such lesser amount as notified
to such Lender by the Lead Arranger prior to the Restatement Date) and (iii)
agree to make Replacement Revolving Loans from time to time;


WHEREAS, each Person that executes and delivers a signature page to this
Amendment substantially in the form of Exhibit B-2 (an “Additional Revolving
Lender Addendum”; and together with the Continuing Revolving Lender Addendum,
the “Lender Addenda”, and each a “Lender Addendum”) and agrees in connection
therewith to make New Revolving Commitments (such New Revolving Commitments, the
“Additional Revolving Commitments”, and the loans thereunder, the “Additional
Revolving Loans”, and the Lenders of such Additional Revolving Commitments and
Additional Revolving Loans, the “Additional Revolving Lenders”; and the
Additional Revolving Lenders together with the Continuing Revolving Lenders, the
“New Revolving Lenders”) will thereby (i) agree to the terms of this Amendment
and the Amended Credit Agreement, (ii) commit to make Additional Revolving
Commitments to the Borrower on the Restatement Date as New Revolving Commitments
in an amount as is determined by the Lead Arranger prior to the Restatement Date
and (iii) agree to make Additional Revolving Loans from time to time;


WHEREAS, upon the occurrence of the Restatement Date, the proceeds of the New
Revolving Loans will be used by the Borrower to repay in full the outstanding
principal amount of the Existing Revolving Loans;


WHEREAS, the parties party hereto are willing to agree to the terms of this
Amendment and the Amended Credit Agreement on the terms set forth herein.


NOW THEREFORE, in consideration of the premises and mutual covenants hereinafter
set forth, the parties hereto agree as follows:


SECTION 1.    Definitions. Unless otherwise defined herein or otherwise provided
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.


SECTION 2.    New Revolving Commitments.


(a)Subject to the terms and conditions set forth herein (i) each Continuing
Revolving Lender agrees to continue all (or such lesser amount as notified to
such Lender by the Lead Arranger prior to the Restatement Date) of its Existing
Revolving Commitments as New Revolving Commitments on the date




--------------------------------------------------------------------------------




requested by the Borrower to be the Restatement Date in a principal amount equal
to such Continuing Revolving Lender’s New Revolving Commitment (as defined
below), (ii) each Additional Revolving Lender agrees to provide New Revolving
Commitments on and after such date to the Borrower in a principal amount equal
to such Additional Revolving Lender’s New Revolving Commitment, (iii) each New
Revolving Lender agrees to this Amendment and the terms of the Amended Credit
Agreement and (iv) each New Revolving Lender agrees that its New Revolving
Commitment shall be as set forth on Exhibit C hereto under the heading
“Revolving Credit Commitment”.


(b)For purposes hereof, a Person shall become a party to the Amended Credit
Agreement and an Additional Revolving Lender as of the Restatement Date by
executing and delivering to the Administrative Agent, on or prior to the
Restatement Date, an Additional Revolving Lender Addendum. The Existing
Revolving Commitments of a Continuing Revolving Lender must be continued in
whole and may not be continued in part unless approved by the Lead Arranger.


(c)The New Revolving Commitments of each New Revolving Lender will be available
to the Borrower on the Restatement Date. The “New Revolving Commitment” of (i)
any Continuing Revolving Lender will be the amount of its Existing Revolving
Commitment as set forth in the Register as of the Restatement Date (or such
lesser amount as notified to such Lender by the Lead Arranger prior to the
Restatement Date), which shall be continued as an equal amount of New Revolving
Commitments and (ii) any Additional Revolving Lender will be such amount (not
exceeding any commitment offered by such Additional Revolving Lender) allocated
to it by the Lead Arranger and notified to it on or prior to the Restatement
Date. The Commitments of the New Revolving Lenders are several, and (subject to
Section 2.23 of the Amended Credit Agreement) no such Lender will be responsible
for any other such Lender’s failure to make or acquire its New Revolving Loans.


(d)The obligation of each New Lender to make, provide or acquire by continuation
New Revolving Commitments on the Restatement Date is subject to the satisfaction
of the conditions set forth in Section 4 of this Amendment.


(e)On and after the Restatement Date, each reference in the Amended Credit
Agreement to (i) “Revolving Credit Commitments” shall be deemed a reference to
the New Revolving Commitments contemplated hereby and (ii) “Revolving Credit
Loans” shall be deemed a reference to New Revolving Loans, except in each case
as the context may otherwise require. Notwithstanding the foregoing, the
provisions of the Credit Agreement with respect to indemnification,
reimbursement of costs and expenses and increased costs shall continue in full
force and effect with respect to, and for the benefit of, each Existing
Revolving Lender in respect of such Lender’s Existing Revolving Commitments and
Existing Revolving Loans.


(f)On the Restatement Date, (i) all Existing Revolving Loans of Existing
Revolving Lenders that are not Continuing Lenders (such lenders, the “Exiting
Lenders”) shall be repaid in full, (ii) all Existing Revolving Loans of
Continuing Lenders shall be deemed repaid and reborrowed as New Revolving Loans,
(iii) the New Revolving Loans shall be reallocated among the New Lenders in
accordance with the Lenders’ New Revolving Commitments (with such reallocation
to be effected as directed by the Administrative Agent, including through the
funding by Additional Revolving Lenders of New Revolving Loans and the repayment
of Replacement Revolving Loans) and (iv) the existing Letters of Credit
outstanding under the Credit Agreement and listed on Schedule I hereto (the
“Existing Letters of Credit”) shall be deemed Letters of Credit under the
Amended Credit Agreement and the participations in respect of Letters of Credit
outstanding under the Amended Credit Agreement after giving effect to the
Amendment and Swingline Loans outstanding under the Amended Credit Agreement
after giving effect to the Amendment shall be reallocated among the New Lenders
in accordance with Section 2.24 of the Credit Agreement.


(g)The Borrower and the Administrative Agent hereby consent to each Additional
Revolving Lender becoming a Revolving Credit Lender under the Amended Credit
Agreement and the Administrative Agent hereby consents to the incurrence of the
Replacement Revolving Facility.




--------------------------------------------------------------------------------




SECTION 3.    Amendment to Credit Agreement.


(a)Effective as of the Restatement Date: (i) the Credit Agreement is hereby
amended to delete the stricken text (indicated textually in the same manner as
the following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages attached as Exhibit A hereto
and (ii) Schedule 2.1(b) of the Credit Agreement is hereby amended to replace
the revolving credit commitment portion of such Schedule with the information
attached hereto as Exhibit C hereto .


(b)All exhibits to the Credit Agreement, in the forms thereof immediately prior
to the Restatement Date, will continue to be exhibits to the Amended Credit
Agreement and all schedules to the Credit Agreement (other than the portion of
Schedule 2.1(b) of the Credit Agreement amended pursuant to Section 3(a) of this
Amendment), in the forms thereof immediately prior to the Restatement Date, will
continue to be schedules to the Amended Credit Agreement.


SECTION 4.    Effectiveness. This Amendment and the obligation of each New
Revolving Lender to provide New Revolving Commitments and make New Revolving
Loans, shall become effective as of the date (the “Restatement Date”) on which
the following conditions have been satisfied:


(a)Amendment. The Administrative Agent shall have received (i) this Amendment,
executed and delivered by a duly authorized officer of Parent and the Borrower,
(ii) an executed signature page from each New Revolving Lender on the
Restatement Date and (iii) an executed signature page from the Administrative
Agent.


(b)Existing Revolving Commitments Refinancing. The Borrower shall have paid (i)
all accrued and outstanding interest, fees and other amounts in respect of the
Existing Revolving Commitments and Existing Revolving Loans and (ii) the
Existing Revolving Loans of Exiting Lenders shall be paid in full.


(c)Fees. All reasonable and documented out-of-pocket costs, fees, expenses
(including, without limitation, reasonable and documented out-of-pocket legal
fees and expenses) and other compensation payable by the Borrower to the New
Revolving Lenders and JPMorgan, in its capacity as Lead Arranger and
Administrative Agent, on or before the Restatement Date shall have been paid to
the extent then due.


(d)Solvency Certificate. The Lenders shall have received a reasonably
satisfactory solvency certificate by the chief financial officer of the Borrower
with respect to the solvency of the Loan Parties, on a consolidated basis, after
giving effect to the effectiveness of the Amendment and the transactions in
connection therewith.


(e)Closing Certificate. The Administrative Agent shall have received a
certificate of each Loan Party, dated the Restatement Date, substantially in the
form of Exhibit C to the Credit Agreement (with such changes thereto as
necessary to reflect the transactions effected on the Restatement Date), with
appropriate insertions and attachments.


(f)Other Certifications. The Administrative Agent shall have received the
following:


(i)a copy of the charter or other similar organizational document of each Loan
Party and each amendment thereto, certified (as of a date reasonably near the
Restatement Date) as being a true and correct copy thereof by the Secretary of
State or other applicable Governmental Authority of the jurisdiction in which
each such Loan Party is organized; and


(ii)a copy of a certificate of the Secretary of State or other applicable
Governmental Authority of the jurisdiction in which each such Loan Party is
organized, dated reasonably near the Restatement Date, listing the charter or
other similar organizational document of such Loan Party and each amendment
thereto on file in such office and, if available, certifying that (A) such
amendments are the only amendments to such Person’s charter on file in such
office and




--------------------------------------------------------------------------------




(B) such Person is duly organized and in good standing or full force and effect
under the laws of such jurisdiction.


(g)Legal Opinion. The Administrative Agent shall have received the executed
legal opinion of counsel to Parent, the Borrower and its Subsidiaries, in form
and substance reasonably satisfactory to the Administrative Agent.


(h)Pledged Capital Stock; Stock Powers; Pledged Notes. Except as otherwise
agreed by the Administrative Agent, the Administrative Agent shall have received
(i) the certificates representing the shares of Capital Stock pledged pursuant
to the Guarantee and Collateral Agreement (if such shares are certificated),
together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof and (ii) each promissory
note required to be delivered by the Loan Parties pursuant to the Guarantee and
Collateral Agreement endorsed in blank (or accompanied by an executed transfer
form in blank) by the pledgor thereof.


(i)Lien Searches. The Administrative Agent shall have received customary lien
searches with respect to the Borrower and the Guarantors in their respective
jurisdictions of organizations.


(j)Reaffirmation. The Administrative Agent shall have received an executed
Acknowledgment and Confirmation, in the form attached hereto as Exhibit D, from
an authorized officer of each Loan Party.


(k)KYC and PATRIOT Act. Each New Revolving Lender shall have received at least
five days prior to the Restatement Date all relevant documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the PATRIOT Act, that has been requested by such New Revolving Lender
in writing at least 10 days prior to the Restatement Date.


(l)Filings, Registrations and Recordings. Each document (including, without
limitation, any UCC financing statement) required by the Security Documents or
under law (in each case as reasonably requested by the Administrative Agent)
(subject to the terms of Section 5.10(d) of the Credit Agreement) to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Secured Parties, a perfected Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Permitted Liens), shall have been filed, registered or recorded
or shall have been delivered to the Administrative Agent in proper form for
filing, registration or recordation.


(m)No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the
Restatement Date. The Borrower shall have provided a certificate of an
authorized officer that the full amount of the Revolving Credit Facility may be
drawn down without violating the terms of any Material Debt.


(n)Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of the Restatement Date as if made on
and as of the Restatement Date, except for representations and warranties
expressly stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date (provided that, in each case such materiality
qualifier shall not be applicable to any representations or warranties that
already are qualified or modified by materiality or Material Adverse Effect).


SECTION 5.    Representations and Warranties. The Borrower represents and
warrants that


(a)entry into this Amendment is within the Borrower’s powers and has been duly
authorized by all necessary action;






--------------------------------------------------------------------------------




(b)this Amendment has been duly executed and delivered by the Borrower and
constitutes a legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law; and


(c)each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents is true and correct in all material respects on
and as of the Restatement Date as if made on and as of the Restatement Date,
except for representations and warranties expressly stated to relate to a
specific earlier date, in which case such representations and warranties are
true in all material respects as of such earlier date (provided that, in each
case such materiality qualifier shall not be applicable to any representations
or warranties that already are qualified or modified by materiality or Material
Adverse Effect).


SECTION 6.    Bail-in. Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties to the Loan Documents, each party hereto acknowledges that any liability
of any EEA Financial Institution that is a Revolving Credit Lender arising under
any Loan Document may be subject to the write-down and conversion powers of an
EEA Resolution Authority and agrees and consents to, and acknowledges and agrees
to be bound by:


(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising under the Amended Credit Agreement
which may be payable to it by any party hereto that is an EEA Financial
Institution; and


(b)
the effects of any Bail-In Action on any such liability, including, if
applicable:



(i)a reduction in full or in part or cancellation of any such liability;


(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under the Amended Credit
Agreement or any other Loan Document; or


(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


For purposes of this Section 6, (i) capitalized terms have the meanings assigned
thereto in the Amended Credit Agreement and (ii) capitalized terms used in this
section 6 but not otherwise defined herein or in the Amended Credit Agreement
have the meanings set forth below.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or
(c) any institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent;






--------------------------------------------------------------------------------




“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


SECTION 7.    Effect of Amendment.


7.1    Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and affect. Each Loan
Party acknowledges and agrees that all of the Liens and security interests
created and arising under any Loan Document remain in full force and effect and
continue to secure its Obligations (as such term is defined after giving effect
to this Amendment), unimpaired, uninterrupted and undischarged, regardless of
the effectiveness of this Amendment. Nothing herein shall be deemed to entitle
the Borrower to a consent to, or a waiver, amendment, modification or other
change of, any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document in similar or
different circumstances. Nothing in this Amendment shall be deemed to be a
novation of any obligations under the Credit Agreement or any other Loan
Document.


7.2    On and after the Restatement Date, each reference in the Credit Agreement
to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like import,
and each reference to the Credit Agreement in any other Loan Document shall be
deemed a reference to the Credit Agreement as amended hereby. This Amendment
shall constitute a “Loan Document” for all purposes of the Amended Credit
Agreement and the other Loan Documents (as defined in the Amended Credit
Agreement).


7.3    Except as expressly provided herein or in the Amended Credit Agreement,
the New Revolving Commitments and New Revolving Loans shall be subject to the
terms and provisions of the Amended Credit Agreement and the other Loan
Documents.


SECTION 8.    General.


8.1    GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.


8.2    Costs and Expenses. The Borrower agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with this
Amendment, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent.


8.3    Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by email or
facsimile transmission or other electronic transmission (e.g., “pdf” or “tif”)
shall be effective as delivery of a




--------------------------------------------------------------------------------




manually executed counterpart hereof.


8.4    Headings. The headings of this Amendment are used for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.


[remainder of page intentionally left blank]








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.
GENERAL NUTRITION CENTERS, INC.,
as Borrower


By: /s/ Tricia K. Tolivar    
Name: Tricia K. Tolivar
Title: Executive Vice President and Chief Financial Officer    




















































































[Signature Page to Amendment]








--------------------------------------------------------------------------------




GNC CORPORATION, as Parent


By: /s/ Tricia K. Tolivar            
Name: Tricia K. Tolivar
Title: Executive Vice President and Chief Financial Officer
































































































[Signature Page to Amendment)




--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
By: /s/ James A. Knight    
Name: James A. Knight
Title: Executive Director




































































































[Signature Page to Amendment]








--------------------------------------------------------------------------------














DEUTSCHE BANK TRUST COMPANY, AMERICAS, as Exiting Lender


By: /s/ Dusan Lazarov        
Name: Dusan Lazarov
Title: Director


DEUTSCHE BANK TRUST COMPANY, AMERICAS, as Exiting Lender


By: /s/ Marcus M. Tarkington        
Name: Marcus M. Tarkington
Title: Director
























--------------------------------------------------------------------------------








CONTINUING REVOLVING
LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement and Incremental Facility Amendment, dated as
of March 4, 2016 (the “Amendment”) to the Credit Agreement, dated as of November
26, 2013 (as amended, restated or otherwise modified prior to the date hereof,
the “Credit Agreement”), among, GNC CORPORATION, a Delaware corporation
(“Parent”), GENERAL NUTRITION CENTERS, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), and the
other agents party thereto. Capitalized terms used but not defined in this
Lender Addendum have the meanings assigned to such terms in the Amendment or the
Credit Agreement, as applicable.


By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Restatement Date in
the amount of its New Revolving Commitment and (C) that on the Restatement Date,
it is subject to, and bound by, the terms and conditions of the Amended Credit
Agreement and other Loan Documents as a Lender thereunder and its New Revolving
Commitments and New Revolving Loans will be “Revolving Credit Commitments” or
“Revolving Credit Loans”, as applicable, under the Amended Credit Agreement.


Name of Institution:
J.P. Morgan Chase, N.A.



Executing as a Continuing Revolving Lender:


By:
/s/ James A. Knight
Name: James A. Knight
Title: Executive Director


For any institution requiring a second signature line:


By:


Name:
Title:









--------------------------------------------------------------------------------




ADDITIONAL REVOLVING
LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement and Incremental Facility Amendment, dated as
of March 4, 2016 (the “Amendment”) to the Credit Agreement, dated as of November
26, 2013 (as amended, restated or otherwise modified prior to the date hereof,
the “Credit Agreement”), among, GNC CORPORATION, a Delaware corporation
(“Parent”), GENERAL NUTRITION CENTERS, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), and the
other agents party thereto. Capitalized terms used but not defined in this
Lender Addendum have the meanings assigned to such terms in the Amendment or the
Credit Agreement, as applicable.


By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Restatement Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Restatement Date to make
New Revolving Loans in the amount required pursuant to Section 2(f) of the
Amendment and (D) that on the Restatement Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Revolving Commitments and New
Revolving Loans will be “Revolving Credit Commitments” or “Revolving Credit
Loans”, as applicable, under the Amended Credit Agreement.




Name of Institution:
J.P. Morgan Chase, N.A.



Executing as an Additional Revolving Lender:


By:
/s/ James A. Knight
Name: James A. Knight
Title: Executive Director


For any institution requiring a second signature line:


By:


Name:
Title:





--------------------------------------------------------------------------------




ADDITIONAL REVOLVING
LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement and Incremental Facility Amendment, dated as
of March 4, 2016 (the “Amendment”) to the Credit Agreement, dated as of November
26, 2013 (as amended, restated or otherwise modified prior to the date hereof,
the “Credit Agreement”), among, GNC CORPORATION, a Delaware corporation
(“Parent”), GENERAL NUTRITION CENTERS, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), and the
other agents party thereto. Capitalized terms used but not defined in this
Lender Addendum have the meanings assigned to such terms in the Amendment or the
Credit Agreement, as applicable.


By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Restatement Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Restatement Date to make
New Revolving Loans in the amount required pursuant to Section 2(f) of the
Amendment and (D) that on the Restatement Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Revolving Commitments and New
Revolving Loans will be “Revolving Credit Commitments” or “Revolving Credit
Loans”, as applicable, under the Amended Credit Agreement.




Name of Institution:
Capital One, National Association



Executing as an Additional Revolving Lender:


By:
/s/ Andrew Richards
Name: Andrew Richards
Title: SVP


For any institution requiring a second signature line:


By:


Name:
Title:















--------------------------------------------------------------------------------




ADDITIONAL REVOLVING
LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement and Incremental Facility Amendment, dated as
of March 4, 2016 (the “Amendment”) to the Credit Agreement, dated as of November
26, 2013 (as amended, restated or otherwise modified prior to the date hereof,
the “Credit Agreement”), among, GNC CORPORATION, a Delaware corporation
(“Parent”), GENERAL NUTRITION CENTERS, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), and the
other agents party thereto. Capitalized terms used but not defined in this
Lender Addendum have the meanings assigned to such terms in the Amendment or the
Credit Agreement, as applicable.


By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Restatement Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Restatement Date to make
New Revolving Loans in the amount required pursuant to Section 2(f) of the
Amendment and (D) that on the Restatement Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Revolving Commitments and New
Revolving Loans will be “Revolving Credit Commitments” or “Revolving Credit
Loans”, as applicable, under the Amended Credit Agreement.




Name of Institution:
SUNTRUST BANK



Executing as an Additional Revolving Lender:


By:
/s/ Carlos Cruz
Name: Carlos Cruz
Title: Vice President


For any institution requiring a second signature line:


By:


Name:
Title:





--------------------------------------------------------------------------------






ADDITIONAL REVOLVING
LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement and Incremental Facility Amendment, dated as
of March 4, 2016 (the “Amendment”) to the Credit Agreement, dated as of November
26, 2013 (as amended, restated or otherwise modified prior to the date hereof,
the “Credit Agreement”), among, GNC CORPORATION, a Delaware corporation
(“Parent”), GENERAL NUTRITION CENTERS, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), and the
other agents party thereto. Capitalized terms used but not defined in this
Lender Addendum have the meanings assigned to such terms in the Amendment or the
Credit Agreement, as applicable.


By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Restatement Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Restatement Date to make
New Revolving Loans in the amount required pursuant to Section 2(f) of the
Amendment and (D) that on the Restatement Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Revolving Commitments and New
Revolving Loans will be “Revolving Credit Commitments” or “Revolving Credit
Loans”, as applicable, under the Amended Credit Agreement.




Name of Institution:
Citizens Bank of Pennsylvania



Executing as an Additional Revolving Lender:


By:
/s/ Jeffrey Mills
Name: Jeffrey Mills
Title: Vice President


For any institution requiring a second signature line:


By:


Name:
Title:





--------------------------------------------------------------------------------




ADDITIONAL REVOLVING
LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement and Incremental Facility Amendment, dated as
of March 4, 2016 (the “Amendment”) to the Credit Agreement, dated as of November
26, 2013 (as amended, restated or otherwise modified prior to the date hereof,
the “Credit Agreement”), among, GNC CORPORATION, a Delaware corporation
(“Parent”), GENERAL NUTRITION CENTERS, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), and the
other agents party thereto. Capitalized terms used but not defined in this
Lender Addendum have the meanings assigned to such terms in the Amendment or the
Credit Agreement, as applicable.


By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Restatement Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Restatement Date to make
New Revolving Loans in the amount required pursuant to Section 2(f) of the
Amendment and (D) that on the Restatement Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Revolving Commitments and New
Revolving Loans will be “Revolving Credit Commitments” or “Revolving Credit
Loans”, as applicable, under the Amended Credit Agreement.




Name of Institution:
Bank of America, N.A.



Executing as an Additional Revolving Lender:


By:
/s/ Colleen M. O’Brien
Name: Colleen M. O’Brien
Title: SVP


For any institution requiring a second signature line:


By:


Name:
Title:

















--------------------------------------------------------------------------------




ADDITIONAL REVOLVING
LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement and Incremental Facility Amendment, dated as
of March 4, 2016 (the “Amendment”) to the Credit Agreement, dated as of November
26, 2013 (as amended, restated or otherwise modified prior to the date hereof,
the “Credit Agreement”), among, GNC CORPORATION, a Delaware corporation
(“Parent”), GENERAL NUTRITION CENTERS, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), and the
other agents party thereto. Capitalized terms used but not defined in this
Lender Addendum have the meanings assigned to such terms in the Amendment or the
Credit Agreement, as applicable.


By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Restatement Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Restatement Date to make
New Revolving Loans in the amount required pursuant to Section 2(f) of the
Amendment and (D) that on the Restatement Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Revolving Commitments and New
Revolving Loans will be “Revolving Credit Commitments” or “Revolving Credit
Loans”, as applicable, under the Amended Credit Agreement.




Name of Institution:
Bank of the West.



Executing as an Additional Revolving Lender:


By:
/s/ Harry Yergey
Name: Harry Yergey
Title: Managing Director


For any institution requiring a second signature line:


By:


Name:
Title:





--------------------------------------------------------------------------------




CONTINUING REVOLVING
LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement and Incremental Facility Amendment, dated as
of March 4, 2016 (the “Amendment”) to the Credit Agreement, dated as of November
26, 2013 (as amended, restated or otherwise modified prior to the date hereof,
the “Credit Agreement”), among, GNC CORPORATION, a Delaware corporation
(“Parent”), GENERAL NUTRITION CENTERS, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), and the
other agents party thereto. Capitalized terms used but not defined in this
Lender Addendum have the meanings assigned to such terms in the Amendment or the
Credit Agreement, as applicable.


By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Restatement Date in
the amount of its New Revolving Commitment and (C) that on the Restatement Date,
it is subject to, and bound by, the terms and conditions of the Amended Credit
Agreement and other Loan Documents as a Lender thereunder and its New Revolving
Commitments and New Revolving Loans will be “Revolving Credit Commitments” or
“Revolving Credit Loans”, as applicable, under the Amended Credit Agreement.


Name of Institution:
Barclays Bank, PLC



Executing as a Continuing Revolving Lender:


By: Barclays Bank PLC
/s/ Ronnie Glenn
Name: Ronnie Glenn
Title: Vice President


For any institution requiring a second signature line:


By:


Name:
Title:





--------------------------------------------------------------------------------




ADDITIONAL REVOLVING
LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement and Incremental Facility Amendment, dated as
of March 4, 2016 (the “Amendment”) to the Credit Agreement, dated as of November
26, 2013 (as amended, restated or otherwise modified prior to the date hereof,
the “Credit Agreement”), among, GNC CORPORATION, a Delaware corporation
(“Parent”), GENERAL NUTRITION CENTERS, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), and the
other agents party thereto. Capitalized terms used but not defined in this
Lender Addendum have the meanings assigned to such terms in the Amendment or the
Credit Agreement, as applicable.


By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Restatement Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Restatement Date to make
New Revolving Loans in the amount required pursuant to Section 2(f) of the
Amendment and (D) that on the Restatement Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Revolving Commitments and New
Revolving Loans will be “Revolving Credit Commitments” or “Revolving Credit
Loans”, as applicable, under the Amended Credit Agreement.




Name of Institution:
Barclays Bank, PLC



Executing as an Additional Revolving Lender:


By: Barclays Bank PLC
/s/ Ronnie Glenn
Name: Ronnie Glenn
Title: Vice President


For any institution requiring a second signature line:


By:


Name:
Title:









--------------------------------------------------------------------------------




ADDITIONAL REVOLVING
LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement and Incremental Facility Amendment, dated as
of March 4, 2016 (the “Amendment”) to the Credit Agreement, dated as of November
26, 2013 (as amended, restated or otherwise modified prior to the date hereof,
the “Credit Agreement”), among, GNC CORPORATION, a Delaware corporation
(“Parent”), GENERAL NUTRITION CENTERS, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), and the
other agents party thereto. Capitalized terms used but not defined in this
Lender Addendum have the meanings assigned to such terms in the Amendment or the
Credit Agreement, as applicable.


By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Restatement Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Restatement Date to make
New Revolving Loans in the amount required pursuant to Section 2(f) of the
Amendment and (D) that on the Restatement Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Revolving Commitments and New
Revolving Loans will be “Revolving Credit Commitments” or “Revolving Credit
Loans”, as applicable, under the Amended Credit Agreement.




Name of Institution:
Deutsche Bank AG New York Branch



Executing as an Additional Revolving Lender:


By:
/s/ Dusan Lazarov
Name: Dusan Lazarov
Title: Director


For any institution requiring a second signature line:


By:
/s/ Marcus M. Tarkington
Name: Marcus M. Tarkington
Title: Director











--------------------------------------------------------------------------------




CONTINUING REVOLVING
LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement and Incremental Facility Amendment, dated as
of March 4, 2016 (the “Amendment”) to the Credit Agreement, dated as of November
26, 2013 (as amended, restated or otherwise modified prior to the date hereof,
the “Credit Agreement”), among, GNC CORPORATION, a Delaware corporation
(“Parent”), GENERAL NUTRITION CENTERS, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), and the
other agents party thereto. Capitalized terms used but not defined in this
Lender Addendum have the meanings assigned to such terms in the Amendment or the
Credit Agreement, as applicable.


By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Restatement Date in
the amount of its New Revolving Commitment and (C) that on the Restatement Date,
it is subject to, and bound by, the terms and conditions of the Amended Credit
Agreement and other Loan Documents as a Lender thereunder and its New Revolving
Commitments and New Revolving Loans will be “Revolving Credit Commitments” or
“Revolving Credit Loans”, as applicable, under the Amended Credit Agreement.


Name of Institution:
Fifth Third Bank



Executing as a Continuing Revolving Lender:


By:
/s/ Gary S. Losey
Name: Gary S. Losey
Title: VP - Corporate Banking


For any institution requiring a second signature line:


By:


Name:
Title:









--------------------------------------------------------------------------------




ADDITIONAL REVOLVING
LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement and Incremental Facility Amendment, dated as
of March 4, 2016 (the “Amendment”) to the Credit Agreement, dated as of November
26, 2013 (as amended, restated or otherwise modified prior to the date hereof,
the “Credit Agreement”), among, GNC CORPORATION, a Delaware corporation
(“Parent”), GENERAL NUTRITION CENTERS, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), and the
other agents party thereto. Capitalized terms used but not defined in this
Lender Addendum have the meanings assigned to such terms in the Amendment or the
Credit Agreement, as applicable.


By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Restatement Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Restatement Date to make
New Revolving Loans in the amount required pursuant to Section 2(f) of the
Amendment and (D) that on the Restatement Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Revolving Commitments and New
Revolving Loans will be “Revolving Credit Commitments” or “Revolving Credit
Loans”, as applicable, under the Amended Credit Agreement.


Name of Institution:
Fifth Third Bank



Executing as an Additional Revolving Lender:


By:
/s/ Gary S. Losey
Name: Gary S. Losey
Title: VP - Corporate Banking


For any institution requiring a second signature line:


By:


Name:
Title:











--------------------------------------------------------------------------------




ADDITIONAL REVOLVING
LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement and Incremental Facility Amendment, dated as
of March 4, 2016 (the “Amendment”) to the Credit Agreement, dated as of November
26, 2013 (as amended, restated or otherwise modified prior to the date hereof,
the “Credit Agreement”), among, GNC CORPORATION, a Delaware corporation
(“Parent”), GENERAL NUTRITION CENTERS, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), and the
other agents party thereto. Capitalized terms used but not defined in this
Lender Addendum have the meanings assigned to such terms in the Amendment or the
Credit Agreement, as applicable.


By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Restatement Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Restatement Date to make
New Revolving Loans in the amount required pursuant to Section 2(f) of the
Amendment and (D) that on the Restatement Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Revolving Commitments and New
Revolving Loans will be “Revolving Credit Commitments” or “Revolving Credit
Loans”, as applicable, under the Amended Credit Agreement.


Name of Institution:
TD Bank, N.A.



Executing as an Additional Revolving Lender:


By:
/s/ Craig Welch
Name: Craig Welch
Title: Senior Vice President


For any institution requiring a second signature line:


By:


Name:
Title:









--------------------------------------------------------------------------------




ADDITIONAL REVOLVING
LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement and Incremental Facility Amendment, dated as
of March 4, 2016 (the “Amendment”) to the Credit Agreement, dated as of November
26, 2013 (as amended, restated or otherwise modified prior to the date hereof,
the “Credit Agreement”), among, GNC CORPORATION, a Delaware corporation
(“Parent”), GENERAL NUTRITION CENTERS, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), and the
other agents party thereto. Capitalized terms used but not defined in this
Lender Addendum have the meanings assigned to such terms in the Amendment or the
Credit Agreement, as applicable.


By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Restatement Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Restatement Date to make
New Revolving Loans in the amount required pursuant to Section 2(f) of the
Amendment and (D) that on the Restatement Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Revolving Commitments and New
Revolving Loans will be “Revolving Credit Commitments” or “Revolving Credit
Loans”, as applicable, under the Amended Credit Agreement.


Name of Institution:
The Bank of Nova Scotia



Executing as an Additional Revolving Lender:


By:
/s/ Paula J. Czach
Name: Paula J. Czach
Title: Managing Director


For any institution requiring a second signature line:


By:


Name:
Title:









--------------------------------------------------------------------------------




CONTINUING REVOLVING
LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement and Incremental Facility Amendment, dated as
of March 4, 2016 (the “Amendment”) to the Credit Agreement, dated as of November
26, 2013 (as amended, restated or otherwise modified prior to the date hereof,
the “Credit Agreement”), among, GNC CORPORATION, a Delaware corporation
(“Parent”), GENERAL NUTRITION CENTERS, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), and the
other agents party thereto. Capitalized terms used but not defined in this
Lender Addendum have the meanings assigned to such terms in the Amendment or the
Credit Agreement, as applicable.


By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Restatement Date in
the amount of its New Revolving Commitment and (C) that on the Restatement Date,
it is subject to, and bound by, the terms and conditions of the Amended Credit
Agreement and other Loan Documents as a Lender thereunder and its New Revolving
Commitments and New Revolving Loans will be “Revolving Credit Commitments” or
“Revolving Credit Loans”, as applicable, under the Amended Credit Agreement.


Name of Institution:
First National Bank of Pennsylvania



Executing as a Continuing Revolving Lender:


By:
/s/ Jeffrey Kridler
Name: Jeffrey Kridler
Title: Vice President


For any institution requiring a second signature line:


By:


Name:
Title:













--------------------------------------------------------------------------------




ADDITIONAL REVOLVING
LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement and Incremental Facility Amendment, dated as
of March 4, 2016 (the “Amendment”) to the Credit Agreement, dated as of November
26, 2013 (as amended, restated or otherwise modified prior to the date hereof,
the “Credit Agreement”), among, GNC CORPORATION, a Delaware corporation
(“Parent”), GENERAL NUTRITION CENTERS, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), and the
other agents party thereto. Capitalized terms used but not defined in this
Lender Addendum have the meanings assigned to such terms in the Amendment or the
Credit Agreement, as applicable.


By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Restatement Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Restatement Date to make
New Revolving Loans in the amount required pursuant to Section 2(f) of the
Amendment and (D) that on the Restatement Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Revolving Commitments and New
Revolving Loans will be “Revolving Credit Commitments” or “Revolving Credit
Loans”, as applicable, under the Amended Credit Agreement.


Name of Institution:
First Niagara Bank, N.A.



Executing as an Additional Revolving Lender:


By:
/s/ Philip R. Medsger
Name: Philip R. Medsger
Title: Senior Vice President


For any institution requiring a second signature line:


By:


Name:
Title:









--------------------------------------------------------------------------------




ADDITIONAL REVOLVING
LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement and Incremental Facility Amendment, dated as
of March 4, 2016 (the “Amendment”) to the Credit Agreement, dated as of November
26, 2013 (as amended, restated or otherwise modified prior to the date hereof,
the “Credit Agreement”), among, GNC CORPORATION, a Delaware corporation
(“Parent”), GENERAL NUTRITION CENTERS, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), and the
other agents party thereto. Capitalized terms used but not defined in this
Lender Addendum have the meanings assigned to such terms in the Amendment or the
Credit Agreement, as applicable.


By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Restatement Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Restatement Date to make
New Revolving Loans in the amount required pursuant to Section 2(f) of the
Amendment and (D) that on the Restatement Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Revolving Commitments and New
Revolving Loans will be “Revolving Credit Commitments” or “Revolving Credit
Loans”, as applicable, under the Amended Credit Agreement.


Name of Institution:
PNC Bank, National Association



Executing as an Additional Revolving Lender:


By:
/s/ Allison Fromm
Name: Allison Fromm
Title: Vice President


For any institution requiring a second signature line:


By:


Name:
Title:









--------------------------------------------------------------------------------




ADDITIONAL REVOLVING
LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement and Incremental Facility Amendment, dated as
of March 4, 2016 (the “Amendment”) to the Credit Agreement, dated as of November
26, 2013 (as amended, restated or otherwise modified prior to the date hereof,
the “Credit Agreement”), among, GNC CORPORATION, a Delaware corporation
(“Parent”), GENERAL NUTRITION CENTERS, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), and the
other agents party thereto. Capitalized terms used but not defined in this
Lender Addendum have the meanings assigned to such terms in the Amendment or the
Credit Agreement, as applicable.


By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Restatement Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Restatement Date to make
New Revolving Loans in the amount required pursuant to Section 2(f) of the
Amendment and (D) that on the Restatement Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Revolving Commitments and New
Revolving Loans will be “Revolving Credit Commitments” or “Revolving Credit
Loans”, as applicable, under the Amended Credit Agreement.


Name of Institution:
BMO Harris Bank N.A.



Executing as an Additional Revolving Lender:


By:
/s/ Joan Murphy
Name: Joan Murphy
Title: Director


For any institution requiring a second signature line:


By:


Name:
Title:









--------------------------------------------------------------------------------




CONTINUING REVOLVING
LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement and Incremental Facility Amendment, dated as
of March 4, 2016 (the “Amendment”) to the Credit Agreement, dated as of November
26, 2013 (as amended, restated or otherwise modified prior to the date hereof,
the “Credit Agreement”), among, GNC CORPORATION, a Delaware corporation
(“Parent”), GENERAL NUTRITION CENTERS, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), and the
other agents party thereto. Capitalized terms used but not defined in this
Lender Addendum have the meanings assigned to such terms in the Amendment or the
Credit Agreement, as applicable.


By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Restatement Date in
the amount of its New Revolving Commitment and (C) that on the Restatement Date,
it is subject to, and bound by, the terms and conditions of the Amended Credit
Agreement and other Loan Documents as a Lender thereunder and its New Revolving
Commitments and New Revolving Loans will be “Revolving Credit Commitments” or
“Revolving Credit Loans”, as applicable, under the Amended Credit Agreement.


Name of Institution:
The Huntington National Bank



Executing as a Continuing Revolving Lender:


By:
/s/ Michael Kiss
Name: Michael Kiss
Title: Vice President


For any institution requiring a second signature line:


By:


Name:
Title:









--------------------------------------------------------------------------------




ADDITIONAL REVOLVING
LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement and Incremental Facility Amendment, dated as
of March 4, 2016 (the “Amendment”) to the Credit Agreement, dated as of November
26, 2013 (as amended, restated or otherwise modified prior to the date hereof,
the “Credit Agreement”), among, GNC CORPORATION, a Delaware corporation
(“Parent”), GENERAL NUTRITION CENTERS, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), and the
other agents party thereto. Capitalized terms used but not defined in this
Lender Addendum have the meanings assigned to such terms in the Amendment or the
Credit Agreement, as applicable.


By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Restatement Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Restatement Date to make
New Revolving Loans in the amount required pursuant to Section 2(f) of the
Amendment and (D) that on the Restatement Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Revolving Commitments and New
Revolving Loans will be “Revolving Credit Commitments” or “Revolving Credit
Loans”, as applicable, under the Amended Credit Agreement.


Name of Institution:
First Commonwealth Bank



Executing as an Additional Revolving Lender:


By:
/s/ Stephen J. Orban
Name: Stephen J. Orban
Title: Senior Vice President


For any institution requiring a second signature line:


By:


Name:
Title:





--------------------------------------------------------------------------------




EXHIBIT A
AMENDED CREDIT AGREEMENT

--------------------------------------------------------------------------------

$1,455,000,000


CREDIT AGREEMENT


among


GNC CORPORATION,


GENERAL NUTRITION CENTERS, INC.,


as Borrower,


The Several Lenders
from Time to Time Parties Hereto,


GOLDMAN SACHS BANK USA,
as Syndication Agent


DEUTSCHE BANK SECURITIES INC.
and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Co-Documentation Agents


and


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


Dated as of November 26, 2013


(amending and restating the Credit Agreement dated as of March 4, 2011, as
amended)



--------------------------------------------------------------------------------





J.P. MORGAN SECURITIES LLC,
as Sole Lead Arranger


J.P. MORGAN SECURITIES LLC,
GOLDMAN SACHS BANK USA,
DEUTSCHE BANK SECURITIES INC. and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Joint Book-Running Managers












--------------------------------------------------------------------------------




“Adjusted LIBO Rate”: with respect to any Eurodollar Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) equal to the greater of (a) (i) the LIBO Rate for such Interest
Period multiplied by (ii) the Statutory Reserve Rate and, (b) with respect to
Eurodollar Loans that are Tranche B Term Loans, 0.75%    and (c) with respect to
Eurodollar Loans that are Revolving Credit Loans, 0.0%.
“Adjustment Date”: as defined in the Pricing Grid. “Administrative Agent”: as
defined in the preamble hereto.


“Administrative Questionnaire”: an administrative questionnaire in a form
supplied by the Administrative Agent.


“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.


“Affiliated Lender”: any Affiliate of Parent other than (i) Parent or any
Subsidiary of Parent and (ii) any natural Person.


“Affiliated Lender Assignment and Assumption”: as defined in Section 9.4(g).


“Agents”: the collective reference to the Administrative Agent, the Syndication
Agent and the Co-Documentation Agents.


“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (i) the aggregate then unpaid principal amount of such Lender’s Term
Loans and (ii) the amount of such Lender’s Revolving Credit Commitment then in
effect or, if the Revolving Credit Commitments have been terminated, the amount
of such Lender’s Revolving Credit Exposure.


“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.


“Agreement”: this Credit Agreement, as amended, supplemented, replaced or
otherwise modified from time to time.


“Alternate Base Rate”: for any day, a rate per annum equal to the greatest of
(a)the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in
effect on such day plus ½ of 1%, (c) the Adjusted LIBO Rate that would be
calculated as of such day (or, if such day is not a Business Day, as of the next
preceding Business Day) in respect of a proposed Eurodollar Loan with a
one-month Interest Period plus 1.0% and (d) with respect to ABR Loans that are
Tranche B Term Loans, 1.75%. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or such Adjusted LIBO












--------------------------------------------------------------------------------




23


thereunder as a precondition to relief or exemption from Taxes under such
provisions and including any agreements entered into pursuant to Section
1471(b)(1) of the Code).


“Federal Funds Effective Rate”: for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.


“Financial Covenant”: the covenant set forth in Section 6.1. The Financial
Covenant shall be deemed to be in effect for purposes of this Agreement on any
day on which the aggregate principal amount of the outstanding Revolving Credit
Loans and Swingline Loans and unpaid Reimbursement Obligations (which
Reimbursement Obligations have remained unpaid for at least five Business Days)
exceeds $25,000,000.


“Financial Covenant Event of Default”: as defined in Section 7.1(c).


“First Lien Intercreditor Agreement”: a “pari passu” intercreditor agreement
between or among the Administrative Agent and one or more Senior Representatives
for holders of Permitted Pari Passu Secured Refinancing Debt in form and
substance reasonably satisfactory to the Administrative Agent.
“Foreign Asset Sale”: as defined in Section 2.15(f). “Foreign Indebtedness
Event”: as defined in Section 2.1(f).


“Foreign Lender”: any Lender or Issuing Bank that is organized under the laws of
a jurisdiction other than that of the United States of America. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.


“Foreign Recovery Event”: as defined in Section 2.15(f).




“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary


“Funded Debt”: all Indebtedness of the Borrower and the Restricted Subsidiaries
for borrowed money that matures more than one year from the date of its creation
or matures within one year from such date that is renewable or extendable, at
the option of such Person, to a date more than one year from such date or arises
under a revolving credit or similar agreement that obligates the lender or
lenders to extend credit during a period of more than one year from such date,
including Indebtedness in respect of the Loans.










--------------------------------------------------------------------------------




39


“Repayment”: as defined in Section 1.5(d).
"Replacement and Incremental Facility Amendment": the Replacement and
Incremental Facility Amendment, dated as of March 4, 2016, to this Agreement,
among the Borrower, Parent, the Lenders parties thereto and JPMorgan, as
Administrative Agent.
“Replacement Facility Amendment”: as defined in Section 2.2(c). “Replacement
Facility”: as defined in Section 2.25(a). “Replacement Facility Closing Date”:
as defined in Section 2.2(c). “Replacement Revolving Facility”: as defined in
Section 2.25(a).


“Replacement Liens”: with respect to any Lien, any modification, replacement,
renewal or extension of such Lien; provided that (i) such modification,
replacement, renewal or extension of such Lien does not extend to any additional
property other than (A) after-acquired property (to the extent such
after-acquired property would have been subject to such Lien prior to such
modification, replacement, renewal or extension) and (B) proceeds and products
thereof, and (ii) any Indebtedness secured by such Liens is permitted by Section
6.2.


“Replacement Term Loans”: as defined in Section 2.25(a).


“Reportable Event”: any of the “reportable events” set forth in Section 4043(c)
of ERISA or the regulations issued thereunder, with respect to a Single Employer
Plan, other than those events as to which notice is waived pursuant to DOL Reg.
§ 4043 as in effect on the date hereof (no matter how such notice requirement
may be changed in the future).


“Repricing Event”: (a) any prepayment, repayment, refinancing, substitution or
replacement of all or a portion of the Tranche B Term Loans with the proceeds
of, or any conversion of Tranche B Term Loans into, any new or replacement
tranche of syndicated term loans (including new Term Loans under this Agreement)
bearing interest with an “effective yield” (taking into account interest rate
margin and benchmark floors, recurring fees and all upfront or similar fees or
original issue discount (amortized over the shorter of (A) the Weighted Average
Life to Maturity of such term loans and (B) four years), but excluding any
arrangement, structuring, syndication or other fees payable in connection
therewith that are not shared ratably with all lenders or holders of such term
loans in their capacities as lenders or holders of such term loans) less than
the “effective yield” applicable to the Tranche B Term Loans (determined on the
same basis as provided in the preceding parenthetical) but excluding any such
term loans incurred in connection with a Change of Control and (b) any amendment
(including pursuant to a replacement term loan as contemplated by Section 9.2)
to the Tranche B Term Loans or any tranche thereof which reduces the “effective
yield” applicable to such Tranche B Term Loans (as determined on the same basis
as provided in clause (a)). For the avoidance of doubt, any prepayment or
repayment of Tranche B Term Loans funded directly or indirectly with the
proceeds of Capital Stock issued by the Parent or equity contributed to the
Parent and received after the Closing Date shall not constitute a Repricing
Event.






--------------------------------------------------------------------------------






40


“Required Lenders”: at any time, the holders of more than 50% of (a) until the
Closing Date, the Commitments and (b) thereafter, the sum of (i) the aggregate
unpaid principal amount of the Term Loans then outstanding and (ii) the Total
Revolving Credit Commitments then in effect or, if the Revolving Credit
Commitments have been terminated, the Total Revolving Credit Exposure.


“Requirement of Law”: as to any Person, the Certificate of Incorporation and By
Laws or other organizational or governing documents of such Person, and any law,
treaty, rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its Property or to which such Person or any of its Property is
subject.


“Requirement of Tax Law”: as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority relating to Taxes, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.


“Responsible Officer”: as to any Person, the chief executive officer, president,
chief financial officer, chief accounting officer, comptroller, treasury
manager, treasurer or assistant treasurer of such Person, but in any event, with
respect to financial matters, the chief financial officer, chief accounting
officer, comptroller, treasurer or assistant treasurer of such Person. Unless
otherwise qualified, all references to a “Responsible Officer” shall refer to a
Responsible Officer of the Borrower.


"Restatement Date": the date on which the Replacement and Incremental Facility
Amendment becomes effective, which date in March 4, 2016.


“Restricted Payments”: as defined in Section 6.6.


“Restricted Subsidiary”: any Subsidiary other than an Unrestricted Subsidiary.


“Returns”: with respect to any Investment, any dividends, distributions, return
of
capital and other amounts received or realized in respect of such Investment.


“Revolving Credit Borrowing”: a Borrowing comprised of Revolving Credit Loans.
“Revolving Credit Commitment”: as to any Lender, the obligation of such Lender,
if any, to make Revolving Credit Loans and participate in Swingline Loans and
Letters of Credit, in an aggregate principal and/or face amount not to exceed
the amount set forth under the heading “Revolving Credit Commitment” opposite
such Lender’s name on Schedule 2.1, or, as the case may be, in the Assignment
and Assumption pursuant to which such Lender became a party hereto, as the same
may be changed from time to time pursuant to the terms hereof. The original
aggregate amount of the Total Revolving Credit Commitments on the Closing
Restatement Date is $105,000,000300,000,000.






--------------------------------------------------------------------------------




41
“Revolving Credit Exposure”: with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Credit Loans and its
LC Exposure and Swingline Exposure at such time.


“Revolving Credit Facility”: as defined in the definition of “Facility” in this
Section 1.1 and including, as appropriate, any Extensions thereof and any
Replacement Revolving Facility.


“Revolving Credit Lender”: each Lender that has a Revolving Credit Commitment or
that is the holder of Revolving Credit Loans.


“Revolving Credit Loans”: Loans made pursuant to Section 2.5(a).


“Revolving Credit Maturity Date”: with respect to (a) Revolving Credit
Commitments that have not been extended pursuant to Section 2.26, March
3September 2,
20172018, (b) with respect to Extended Revolving Credit Commitments, the final
maturity date therefor as specified in the applicable Extension Offer accepted
by the respective Revolving Credit Lender or Revolving Credit Lenders, (c) with
respect to any Incremental Revolving Commitments, the final maturity date
therefor as specified in the applicable Incremental Facility Amendment and (d)
with respect to any commitments under a Replacement Revolving Facility, the
final maturity date therefor specified in the applicable Replacement Facility
Amendment.


“Revolving Credit Percentage”: as to any Revolving Credit Lender at any time,
the percentage which such Lender’s Revolving Credit Commitment then constitutes
of the Total Revolving Credit Commitments (or, at any time after the Revolving
Credit Commitments shall have expired or terminated, the percentage which the
aggregate amount of such Lender’s Revolving Credit Exposure then outstanding
constitutes of the amount of the Total Revolving Credit Exposure).
Notwithstanding the foregoing, in the case of Section 2.23 when a Defaulting
Lender shall exist, Revolving Credit Percentages shall be determined without
regard to any Defaulting Lender’s Revolving Credit Commitment.


“Sale and Leaseback Transaction”: as defined in Section 6.11.


“Sanctioned Country”: at any time, a country or territory that is the subject or
target of any Sanctions.


“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury or the U.S. Department of State, (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person controlled by any such Person.


“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.










--------------------------------------------------------------------------------








54
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.


2.7    Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower from
time to time during the Availability Period, in an aggregate principal amount at
any time outstanding that will not result in (i) the aggregate principal amount
of outstanding Swingline Loans exceeding $15,000,000 or (ii) the Total Revolving
Credit Exposure exceeding the Total Revolving Credit Commitments; provided that
any Swingline Loans shall be made at the sole discretion of the Swingline Lender
shall not be required to (but may in its discretion) make (including the making
of any Swingline Loans to refinance an outstanding Swingline Loan). Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans.


(b)To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by facsimile), not later than
12:00 noon, New York City time, on the day of a proposed Swingline Loan. Each
such notice shall be irrevocable and shall specify the requested date (which
shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender by 3:00 P.M., New York
City time, on the requested date of such Swingline Loan.


(c)The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 A.M., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate. Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Revolving
Credit Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Loans. Each Revolving Credit Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance including (i) any setoff, counterclaim, recoupment,
defense or other right that any Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 4, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower, (iv)
any breach of this Agreement or any other Loan Document by the Borrower, any
other Loan Party or any other Lender or any reduction in or termination of the
Revolving Credit Commitments or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing. Each Revolving
Credit Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.9 with




--------------------------------------------------------------------------------








55


respect to Loans made by such Lender (and Section 2.9 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Revolving Credit Lenders. The Administrative Agent shall notify the
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.


(d)If the maturity date shall have occurred in respect of any tranche of
Revolving Credit Commitments at a time when another tranche or tranches of
Revolving Credit Commitments is or are in effect with a longer maturity date,
then on the earliest occurring maturity date all then outstanding Swingline
Loans shall be repaid in full on such date (and there shall be no adjustment to
the participations in such Swingline Loans as a result of the occurrence of such
maturity date); provided, however, that notwithstanding the foregoing, if on the
occurrence of such earliest maturity date (after giving effect to any repayments
of Revolving Credit Loans and any reallocation of Letter of Credit
participations as contemplated in Section 2.8(k)), there shall exist sufficient
unutilized Extended Revolving Credit Commitments so that the respective
outstanding Swingline Loans could be incurred pursuant the Extended Revolving
Credit Commitments which will remain in effect after the occurrence of such
maturity date, then there shall be an automatic adjustment on such date of the
participations in such Swingline Loans and the same shall be deemed to have been
incurred solely pursuant to the relevant Extended Revolving Credit Commitments,
and such Swingline Loans shall not be so required to be repaid in full on such
earliest maturity date.


2.8    Letters of Credit. (a) General. Prior to the Closing Date, the Issuing
Bank has issued the Existing Letters of Credit which, from and after the Closing
Date, shall constitute Letters of Credit hereunder issued for the account of the
Borrower. Such Existing Letters of Credit shall be automatically reallocated on
the Closing Date among the Lenders in accordance with their respective
Applicable Percentages. Subject to the terms and conditions set forth herein,
any Issuing Bank, in reliance on the agreements of the Revolving Credit Lenders
set forth in Section 2.8(d), agrees to issue trade and standby Letters of Credit
for the account of the Borrower or the account of the Borrower for the benefit
of any Subsidiary on any Business Day during the Availability Period in such
form as may be approved from time to time by an Issuing Bank; provided that no
Issuing Bank shall have any obligation to issue any Letter of Credit if, after
giving effect to such issuance, (1) the LC Exposure would exceed
$40,000,00025,000,000 or (2) the Total Revolving Credit Exposure would exceed
the Total




--------------------------------------------------------------------------------




Revolving Credit Commitments. Subject to the terms and conditions set forth
herein, the


56


Borrower may request the issuance of Letters of Credit for its own account or
for its own account for the benefit of any Restricted Subsidiary, in a form
reasonably acceptable to the Administrative Agent and the applicable Issuing
Bank, at any time and from time to time during the Availability Period. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by the Borrower to, or entered into by the Borrower
with, the applicable Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.


(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or facsimile (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank, it being agreed that
JPMorgan Chase Bank, N.A. hereby approves such arrangements) to the applicable
Issuing Bank and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by an Issuing Bank,
the Borrower also shall submit a letter of credit application on such Issuing
Bank’s standard form in connection with any request for a Letter of Credit. A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the LC Exposure shall not exceed
$40,000,00025,000,000 and (ii) the Total Revolving Credit Exposure shall not
exceed the Total Revolving Credit Commitments.


(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Revolving Credit Maturity Date. If the Borrower
so requests in any notice requesting the issuance of a Letter of Credit, the
applicable Issuing Bank shall issue a Letter of Credit that has automatic
renewal provisions (each, an “Auto Renewal Letter of Credit”), provided, that
the Borrower shall be required to make a specific request to the applicable
Issuing Bank for any such renewal. Once an Auto Renewal Letter of Credit has
been issued, the Revolving Credit Lenders shall be deemed to have authorized the
renewal of such Letter of Credit at any time to an expiry date not later than
the earlier of (i) one year from the date of such renewal and (ii) the date that
is five Business Days prior to the Revolving Credit Maturity Date; provided that
the applicable Issuing Bank shall not permit any such renewal if such Issuing
Bank has determined that it would have no obligation at such time to issue such
Letter of Credit in its renewed form under the terms hereof (by reason of the
provisions of Section 4.2 or otherwise).




--------------------------------------------------------------------------------






106
Unrestricted Subsidiary as a Restricted Subsidiary; provided that (i)
immediately before and after such designation, no Default or Event of Default
shall have occurred and be continuing,
(i) if the Financial Covenant is then in effect, immediately after giving effect
to such designation the Borrower and the Restricted Subsidiaries shall be in
compliance, on a Pro Forma Basis as of the last day of the relevant Reference
Period, with the Financial Covenant and the Borrower shall have delivered to the
Administrative Agent a certificate setting forth in reasonable detail the
calculations demonstrating such compliance, (iii) no Restricted Subsidiary may
be designated as an Unrestricted Subsidiary if after such designation it would
be a “restricted subsidiary” for the purpose of any other Indebtedness with
recourse to the Parent, the Borrower or a Restricted Subsidiary and (iv) no
Restricted Subsidiary may be designated as an Unrestricted Subsidiary if it was
previously designated as an Unrestricted Subsidiary and then redesignated as a
Restricted Subsidiary.


(b)    The designation of any Subsidiary as an Unrestricted Subsidiary shall
constitute an Investment by the Borrower therein at the date of designation in
an amount equal to the fair market value of the Borrower’s investment therein as
determined in good faith by the board of directors of the Borrower and the
Investment resulting from such designation must otherwise be in compliance with
Section 6.8 (as determined at the time of such designation). The designation of
any Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Indebtedness or Liens of such
Subsidiary existing at such time and a return on any Investment by the Borrower
in such Unrestricted Subsidiary; provided that (i) solely for the purpose of
calculating the outstanding amounts of Investments under Section 6.8, upon a
redesignation of any Unrestricted Subsidiary as a Restricted Subsidiary, the
Borrower shall be deemed to continue to have an outstanding Investment in an
Unrestricted Subsidiary equal to an amount (if positive) equal to (a) the
Borrower’s Investment in such Subsidiary at the time of such redesignation less
(b) the portion of the fair market value of the net assets of such Subsidiary at
the time of such redesignation and (ii) solely for purposes of Section 5.10(c)
and the Security Documents, any Unrestricted Subsidiary designated as a
Restricted Subsidiary shall be deemed to have been acquired on the date of such
designation. Any property transferred to or from an Unrestricted Subsidiary
shall be valued at its fair market value at the time of such transfer, in each
case as determined in good faith by the board of directors of the Borrower.


SECTION 6. NEGATIVE COVENANTS


Parent and the Borrower hereby jointly and severally agree that, so long as the
Commitments remain in effect, any undrawn and unexpired Letter of Credit remains
outstanding (unless such Letter of Credit has been cash collateralized in a
manner consistent with the requirements of Section 2.8(j) or backed with another
letter of credit in a manner reasonably satisfactory to the applicable Issuing
Bank) or any Loan or other amount (excluding Obligations in respect of any
Specified Hedge Agreements, Cash Management Obligations and contingent
reimbursement and indemnification obligations, in each case, which are not due
and payable) is owing to any Lender, any Agent or any Arranger hereunder, each
of Parent and the Borrower shall not, and shall not permit any of the Borrower’s
Restricted Subsidiaries to:


6.1    Financial Condition Covenant. With respect to the Revolving




--------------------------------------------------------------------------------




Credit Facility and only if the Financial Covenant is then in effect on the last
day of the
107


applicable fiscal quarter, permit the Consolidated Senior Secured Leverage Ratio
as at the last day of any fiscal quarter of the Borrower to exceed 4.25 to 1.00.


6.2    Limitation on Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:


(a)    Indebtedness pursuant to any Loan Document;


(b)    Indebtedness of (i) Parent to the Borrower, (ii) the Borrower to Parent,
(iii) Parent or the Borrower to any Restricted Subsidiary and (iv) any
Subsidiary Guarantor to Parent, the Borrower or any other Restricted Subsidiary;
provided that any such Indebtedness for borrowed money that is owed by any Loan
Party to any Excluded Subsidiary of the Borrower shall be evidenced by the
Subordinated Intercompany Note and subordinated to the Obligations on the terms
set forth therein;


(c)    Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 6.3(g) in an aggregate principal amount
not to exceed $25,000,000 at any one time outstanding;


(d)    Indebtedness outstanding on the date hereof and listed on Schedule 6.2(d)
and intercompany Indebtedness outstanding on the Closing Date;


(e)    Guarantee Obligations (i) made in the ordinary course of business by the
Borrower or any of its Restricted Subsidiaries of obligations of the Borrower or
any Wholly Owned Subsidiary Guarantor and (ii) of Parent, the Borrower or any
Restricted Subsidiary in respect of Indebtedness otherwise permitted to be
incurred by Parent, the Borrower or such Restricted Subsidiary, as the case may
be, under this Section 6.2; provided that if the Indebtedness being guaranteed
is subordinated to the Obligations such guarantee shall be subordinated to the
guarantee of the Obligations on terms at least as favorable to the Lenders as
those contained in the subordination provisions of such Indebtedness;


(f)    [Reserved];


(g)    Indebtedness of the Borrower or any Restricted Subsidiary that is
incurred or assumed in connection with any acquisition of property, or of any
Person that becomes a Restricted Subsidiary acquired pursuant to any Permitted
Acquisition or other Investment permitted under Section 6.8; provided that such
Indebtedness was not incurred (x) to provide all or a portion of the funds
utilized to consummate the transaction or series of related transactions
constituting such acquisition or property or Permitted Acquisition or Investment
or (y) otherwise in connection with, or in contemplation of, such acquisition or
property or Permitted Acquisition or Investment;


(h)    Indebtedness of Excluded Subsidiaries; provided that the aggregate
principal amount of such Indebtedness shall not exceed $20,000,000 at any time
outstanding;


(i)    unsecured Indebtedness of Parent, the Borrower and the




--------------------------------------------------------------------------------




Restricted Subsidiaries; provided that:
134


(ii)    if, after giving effect to the foregoing recalculations, the Borrower
shall then be in compliance with the requirements of the Financial Covenant, the
Borrower shall be deemed to have satisfied the requirements of the Financial
Covenant as of the relevant date of determination with the same effect as though
there had been no failure to comply therewith at such date, and the applicable
breach or default of the Financial Covenant that had occurred shall be deemed
cured for the purposes of this Agreement.


(b)    Notwithstanding anything herein to the contrary (i) in each four-
consecutive-fiscal-quarter period there shall be at least two fiscal quarters in
which the Cure Right is not exercised, (ii) during the term of this Agreement,
the Cure Right may be exercised no more than five times, (iii) the Cure Amount
shall be no greater than the amount required for purposes of causing the
Borrower to comply with the Financial Covenant, (iv) no Indebtedness repaid with
the proceeds of Cure Securities shall be deemed repaid for the purposes of
recalculating the Financial Covenant (other than Revolving Credit Loans for
purposes of determining if the Financial Covenant is in effect) during the
period in which the Cure Amount is included in the calculation of Consolidated
EBITDA, and (v) except to the extent of any reduction in Indebtedness from such
proceeds allowed by clause (iv), the proceeds of Cure Securities shall be
disregarded for other purposes of this Agreement (including determining pricing,
financial ratio-based conditions (subject to the terms of clause (iv) above) or
basket amounts).


(c)    Upon the Administrative Agent’s receipt of a notice from the Borrower
that it intends to exercise the Cure Right (a “Notice of Intent to Cure”), until
the 10th day subsequent to the date of required delivery of the related
Compliance Certificate delivered pursuant to Section 5.2(b) to which such Notice
of Intent to Cure relates, neither the Administrative Agent nor any Lender shall
exercise the right to accelerate payment of the Loans or terminate or suspend
the Commitments and neither the Administrative Agent nor any other Lender shall
exercise any right to foreclose on or take possession of the Collateral solely
on the basis of an allegation of an Event of Default having occurred and being
continuing under Section 7.1 due to failure by the Borrower to comply with the
requirements of the Financial Covenant for the applicable period.


SECTION 8. THE AGENTS


8.1    Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Without limiting the generality of the foregoing, each Lender hereby authorizes
the Administrative
Agent to enter into each Security Document, any First Lien Intercreditor
Agreement, any Second Lien Intercreditor Agreement and any other intercreditor
or subordination agreements contemplated hereby on behalf of and for the benefit
of the Lenders and the other Secured




--------------------------------------------------------------------------------




Parties and agrees to be bound by the terms thereof. Notwithstanding any
provision to the


EXHIBIT B-1 CONTINUING REVOLVING LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement and Incremental Facility Amendment, dated as
of March 4, 2016 (the “Amendment”) to the Credit Agreement, dated as of November
26, 2013 (as amended, restated or otherwise modified prior to the date hereof,
the “Credit Agreement”), among, GNC CORPORATION, a Delaware corporation
(“Parent”), GENERAL NUTRITION CENTERS, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), and the
other agents party thereto. Capitalized terms used but not defined in this
Lender Addendum have the meanings assigned to such terms in the Amendment or the
Credit Agreement, as applicable.


By executing this Lender Addendum as a Continuing Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to continue its Existing
Revolving Commitments as New Revolving Commitments on the Restatement Date in
the amount of its New Revolving Commitment and (C) that on the Restatement Date,
it is subject to, and bound by, the terms and conditions of the Amended Credit
Agreement and other Loan Documents as a Lender thereunder and its New Revolving
Commitments and New Revolving Loans will be “Revolving Credit Commitments” or
“Revolving Credit Loans”, as applicable, under the Amended Credit Agreement.




Name of Institution:
 



Executing as a Continuing Revolving Lender:


By:


Name:
Title:


For any institution requiring a second signature line:


By:


Name:
Title:











--------------------------------------------------------------------------------




EXHIBIT B-2 ADDITIONAL REVOLVING LENDER ADDENDUM


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Replacement and Incremental Facility Amendment, dated as
of March 4, 2016 (the “Amendment”) to the Credit Agreement, dated as of November
26, 2013 (as amended, restated or otherwise modified prior to the date hereof,
the “Credit Agreement”), among, GNC CORPORATION, a Delaware corporation
(“Parent”), GENERAL NUTRITION CENTERS, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), and the
other agents party thereto. Capitalized terms used but not defined in this
Lender Addendum have the meanings assigned to such terms in the Amendment or the
Credit Agreement, as applicable.


By executing this Lender Addendum as an Additional Revolving Lender, the
undersigned institution agrees (A) to the terms of the Amendment and the Amended
Credit Agreement, (B) on the terms and subject to the conditions set forth in
the Amendment and the Amended Credit Agreement, to provide New Revolving
Commitments on and after the Restatement Date in the amount of such Additional
Revolving Lender’s New Revolving Commitment, (C) on the Restatement Date to make
New Revolving Loans in the amount required pursuant to Section 2(f) of the
Amendment and (D) that on the Restatement Date, it is subject to, and bound by,
the terms and conditions of the Amended Credit Agreement and other Loan
Documents as a Lender thereunder and its New Revolving Commitments and New
Revolving Loans will be “Revolving Credit Commitments” or “Revolving Credit
Loans”, as applicable, under the Amended Credit Agreement.




Name of Institution:
The Bank of Nova Scotia



Executing as an Additional Revolving Lender:


By:
/s/ Paula J. Czach
Name: Paula J. Czach
Title: Managing Director


For any institution requiring a second signature line:


By:


Name:
Title:







--------------------------------------------------------------------------------




EXHIBIT C NEW REVOLVING COMMITMENTS


Revolving Credit Commitments




Lender
Revolving Credit Commitment
JPMorgan Chase Bank, N.A.
$53,500,000
Capital One, National Association
$24,500,000
SunTrust Bank
$24,500,000
Citizens Bank of Pennsylvania
$24,500,000
Bank of America, N.A.
$16,000,000
Bank of the West
$16,000,000
Barclays Bank PLC
$16,000,000
Deutsche Bank AG New York Branch
$16,000,000
Fifth Third Bank
$16,000,000
TD Bank, N.A.
$16,000,000
The Bank of Nova Scotia
$12,000,000
First National Bank of Pennsylvania
$12,000,000
First Niagara Bank, N.A.
$12,000,000
PNC Bank, National Association
$12,000,000
BMO Harris Bank, N.A.
$12,000,000
The Huntington National Bank
$12,000,000
First Commonwealth Bank
$5,000,000
Total
$300,000,000.00





--------------------------------------------------------------------------------




EXHIBIT D
FORM OF ACKNOWLEDGMENT
AND CONFIRMATION


ACKNOWLEDGEMENT AND CONFIRMATION


Each of the parties hereto hereby acknowledges and consents to the Replacement
and Incremental Facility Amendment, dated as of March 4, 2016 (the “Amendment”)
to the Credit Agreement, dated as of November 26, 2013 (as amended, restated or
otherwise modified prior to the date hereof, the “Credit Agreement”), among, GNC
CORPORATION, a Delaware corporation (“Parent”), GENERAL NUTRITION CENTERS, INC.,
a Delaware corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties thereto (the “Lenders”),
JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”), and the other agents party thereto, and agrees with
respect to each Loan Document to which it is a party:


(a)all of its obligations, liabilities and indebtedness under such Loan Document
shall remain in full force and effect on a continuous basis after giving effect
to the Amendment; and


(b)all of the Liens and security interests created and arising under such Loan
Document remain in full force and effect on a continuous basis, and the
perfected status and priority of each such Lien and security interest continues
in full force and effect on a continuous basis, unimpaired, uninterrupted and
undischarged, after giving effect to the Amendment, as collateral security for
its obligations, liabilities and indebtedness under the Amended Credit Agreement
and under its guarantees in the Loan Documents:


Each of the parties hereto further agrees that each Qualified Keepwell Provider
shall jointly and severally absolutely, unconditionally, and irrevocably
undertake to provide such funds or other support as may be needed from time to
time by each other Loan Party to honor all of its obligations under the
Guarantee and Collateral Agreement in respect of any Swap Obligation (provided,
however, that each Qualified Keepwell Provider shall only be liable under this
paragraph for the maximum amount of such liability that can be hereby incurred
without rendering its obligations under this paragraph, or otherwise under the
Guarantee and Collateral Agreement, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified Keepwell Provider under this paragraph shall
remain in full force and effect until the Discharge of Obligations (as defined
in the Guarantee and Collateral Agreement) Each Qualified Keepwell Provider
intends that this paragraph constitute, and this paragraph shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.


As used in this Acknowledgment and Confirmation, the following terms shall have
the respective meanings set forth below:


“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.


“Qualified Keepwell Provider”: in respect of any Swap Obligation, each Loan
Party that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable) becomes effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” with respect to such Swap Obligation at such
time by entering into a keepwell pursuant to section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.


“Swap Obligation”: with respect to any person, any obligation to pay or perform
under any agreement, contract, or transaction that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act.




--------------------------------------------------------------------------------






THIS ACKNOWLEDGMENT AND CONFIRMATION AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS ACKNOWLEDGMENT AND CONFIRMATION SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


Capitalized terms used but not defined in this Acknowledgment and Confirmation
have the meanings assigned to such terms in the Amendment or the Credit
Agreement, as applicable. This Acknowledgment and Confirmation may be executed
by one or more of the parties to this Acknowledgement and Confirmation on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed signature page of this Acknowledgement and Confirmation by email,
facsimile transmission or other electronic transmission shall be effective as
delivery of a manually executed counterpart hereof.


[Remainder of page intentionally left blank.]




--------------------------------------------------------------------------------




[NAME OF LOAN PARTY]






By
    

Name:
Title: [
]





